 



Exhibit 10.1

SECOND EXTENSION OF THE AMENDED AND RENEWED MANAGEMENT SERVICES AGREEMENT

     THIS SECOND EXTENSION OF THE AMENDED AND RENEWED MANAGEMENT SERVICES
EXTENSION AGREEMENT is entered into as of the 29th day of August, 2004, by and
between The Hearst Corporation (“Hearst”), a Delaware corporation, and
Hearst-Argyle Television, Inc. (the “Company”), a Delaware corporation.

W I T N E S S E T H

     WHEREAS, Hearst and the Company entered into an Amended and Renewed
Management Services Agreement dated as of August 29, 2000 (the “Amended and
Renewed Management Services Agreement”);

     WHEREAS, Hearst and the Company entered into an Extension of the Amended
and Renewed Management Services Agreement dated as of August 29, 2002; and

     WHEREAS, Hearst and the Company mutually desire to further extend the term
of the Amended and Renewed Management Services Agreement as set forth
hereinafter;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the term of the Amended and
Renewed Management Services Agreement is hereby extended for each of the Managed
Stations respectively until the earlier of: (i) Hearst’s divestiture of such
Managed Station to a third party; (ii) if applicable, the exercise of the option
granted to The Company for certain of the Managed Stations, pursuant to the
Option Agreement of even date entered into between the parties hereto; or
(iii) December 31, 2005, provided that, Hearst shall have the right to terminate
this Agreement with respect to any Managed Station at any time upon 90 days
prior written notice if the option period or right of first refusal period with
respect to such Managed Station, as applicable, each as set forth in the Option
Agreement, has expired without having been exercised.

     Except as expressly set forth herein, all terms and conditions of the
Amended and Renewed Management Services Agreement shall continue in full force
and effect. Unless otherwise defined herein, all capitalized terms shall have
their respective meanings as set forth in the Amended and Renewed Management
Services Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  THE HEARST CORPORATION       HEARST-ARGYLE TELEVISION, INC.
 
               
By:
  /s/ Ronald J. Doerfler       By:   /s/ Jonathan C. Mintzer

               

  Name: Ronald J. Doerfler           Name: Jonathan C. Mintzer

  Title: Senior Vice President           Title: Vice President, General Counsel
and

  and Chief Financial Officer           Secretary
 
               

  Dated: March 29, 2005           Dated: March 29, 2005

 